         Case: 1:19-cv-00143-RP Doc #: 21 Filed: 05/06/20 1 of 3 PageID #: 854




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

PATRICK LEE STROUD                                                                      PLAINTIFF

v.                                                        CIVIL ACTION NO.: 1:19-CV-143-RP

ANDREW M. SAUL, COMMISSIONER
OF THE SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT

                                       FINAL JUDGMENT

       Plaintiff Patrick Lee Stroud filed suit under 42 U.S.C. § 405(g) for judicial review of the

unfavorable decision of the Commissioner of Social Security regarding an application for a

Period of Disability, Disability Insurance Benefits, and Supplemental Security Income. Docket 1.

The parties have consented to entry of final judgment by the United States Magistrate Judge

under the provision of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth

Circuit. Docket 11. The Court, having considered the record, the administrative transcript, the

briefs of the parties, and the applicable law, and for the reasons set forth on the record at the

conclusion of the hearing, finds that the Commissioner’s decision is not supported by substantial

evidence.

       The Commissioner used an improper legal standard in evaluating whether Plaintiff met

Listing 12.15 for his post-traumatic stress disorder (PTSD). The Social Security Administration

revised the Listings for metal disorders effective January 17, 2017. Revised Medical Criteria for

Evaluating Mental Disorders, 81 Fed. Reg. 66138-01, 2016 WL 5341732 (Sept. 26, 2016)

(effective Jan. 17, 2017). The revised criteria were to be used for all claims pending on or after

the effective date and contain the following “paragraph C” criteria to be used in evaluating

Listing 12.15:
         Case: 1:19-cv-00143-RP Doc #: 21 Filed: 05/06/20 2 of 3 PageID #: 855




       C. Your mental disorder in this listing category is “serious and persistent;” that is, you
       have a medically documented history of the existence of the disorder over a period of at
       least 2 years, and there is evidence of both:
       1. Medical treatment, mental health therapy, psychosocial support(s), or a highly
       structured setting(s) that is ongoing and that diminishes the symptoms and signs of your
       mental disorder (see 12.00G2b); and
       2. Marginal adjustment, that is, you have minimal capacity to adapt to changes in your
       environment or to demands that are not already part of your daily life (see 12.00G2c).
20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.15. Because Plaintiff’s claim for benefits was

pending on January 17, 2017, the revised medical criteria applies to Plaintiff’s claim.

       However, in evaluating Plaintiff’s PTSD under Listing 12.15, the ALJ applied the old

“paragraph C” criteria which was no longer in effect.1 Specifically, the decision states:

       the evidence does not establish repeated episodes of decompensation, each of
       extended duration; a residual disease process which has resulted in such marginal
       adjustment that even a minimal increase in mental demands or change in the
       environment would be predicted to cause the individual to decompensate; or a
       history of one or more years’ inability to function outside a highly supporting living
       arrangement, with an indication of continued need for such an arrangement.
Docket 8 at 15. The ALJ failed to apply the correct legal standard which requires consideration

of whether Plaintiff’s medical records evidence “a serious and persistent disorder over a period

of at least 2 years with evidence of both ... [m]edical treatment, mental health therapy,




1
  C. Medically documented history of a chronic affective disorder of at least 2 years' duration
that has caused more than a minimal limitation of ability to do basic work activities, with
symptoms or signs currently attenuated by medication or psychosocial support, and one of the
following:
         1. Repeated episodes of decompensation, each of extended duration; or
         2. A residual disease process that has resulted in such marginal adjustment that even a
         minimal increase in mental demands or change in the environment would be predicted to
         cause the individual to decompensate; or
         3. Current history of 1 or more years' inability to function outside a highly supportive
         living arrangement, with an indication of continued need for such an arrangement.
Social Security Administration’s Program Operations Manual System (“POMS”), DI 34132.009,
https://secure.ssa.gov/poms.nsf/lnx/0434132009 (last visited May 5, 2020).
         Case: 1:19-cv-00143-RP Doc #: 21 Filed: 05/06/20 3 of 3 PageID #: 856




psychosocial support(s), or a highly structured setting(s) that is ongoing and that diminishes the

symptoms and signs of his mental disorder ... [or] ... [m]arginal adjustment.” 20 C.F.R. Pt. 404,

Subpt. P, App. 1, Listing 12.15.

       Because the ALJ did not rely on the correct legal standards in evaluating Plaintiff’s PTSD

under Listing 12.15, the case must be reversed and remanded for further administrative

proceedings. Leidler v. Sullivan, 885 F.2d 291, 294 (5th Cir. 1989) (holding that “where […] the

Secretary has relied on erroneous legal standards in assessing the evidence, he must reconsider

that denial); see also Hughes v. Shalala, 23 F.3d 957, 959 (5th Cir. 1994) (vacating and

remanding where unable to determine if ALJ used correct legal standard in evaluating Listing for

obesity). Therefore, the Commissioner’s decision is reversed and remanded for a rehearing of

Plaintiff’s application under the fourth sentence of § 405(g).

       SO ORDERED, this the 6th day of May, 2020.

                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
